DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark 
This Office Action is in response to applicant’s amendment on November 16, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1 and 4, and has canceled claim 3.  
Claims 1, 2, 4-6 and 8-11 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Cossairt (US 2007/0201133 A1) in view of the US patent application publication by Gagneraud (US 2011/0080472 A1),  patent issued to Gates et al (PN. 8,586,285) and Van Putten et al (PN. 9,874,761).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Cossairt teaches a three dimensional image display serves as the image-generating device that is comprised of a diffuser (250, Figure 10), a scanner (150) serves as the scanning unit that generates a light beam that scans one face of the diffuser and a lenticular lens array (280) serves as the autostereoscopic filter, (please see Figure 10).  
With regard to the phrase “an autostereoscopic filter comprising a lenticular array including an arrangement of cylindrical lenses wherein a pitch of each lens of the arrangement of cylindrical lenses is equal to a width of two pixels of an intermediate image”, Cossairt teaches that the lenticular array for autostereoscopic view may comprise an arrangement of cylindrical lenses (4, please see Figure 2, paragraph [0012]).  Cossairt demonstrates the display may comprise multiple views for generating three-dimensional view for viewers/eyes at multiple positions, (please see Figure 1).   It is known in the art that the number of pixels corresponding to each lens pitch provides the number of views at different viewing positions.   In Figure 10, Cossairt teaches that the number of views may be two for generating left eye view to left eye of a viewer and right eye view to right eye of the viewer.  In light of Gagneraud that in the same field of endeavor teaches an autostereoscopic display with an autostereoscopic filter that  includes a lenticular lens array (202, Figure 2) wherein the lenticular lens array comprises an arrangement of cylindrical lenses (204) with the pitch of the cylindrical lenses equals to a width of two pixels (206 and 208).  The two pixels consist an image pixel for right eye view (206) and an image pixel for left eye view, (208, please see paragraph [0013]), is explicated disclosed in order to allow the left eye image view (208) be directed to the left eye (L) and the right image Gagneraud to modify the autostereoscopic filter of Cossairt to make the lenticular array including an arrangement of cylindrical lenses that each lens has a pitch equals to the width of the pixels for the right eye and for the left eye views for the benefit of allowing stereoscopic vision to be explicitly directed to a viewer as shown in Figure 10 of Cossairt.  
Claim 1 further includes the phrase “a diameter of each lens of the arrangement of cylindrical lenses is between 80 and 120 microns and wherein a diameter of the light beam generated by the scanning unit is between 90 and 110 micron”.  These references do not teach such explicitly sizes.  But it is known in the art that the diameter of the cylindrical lenses may be designed to achieve the desired viewing area.  Furthermore, a mere change in the size of the component is generally recognized as being within the level of ordinary skill in the art, (In re Rose, 105, USPQ 237 CCPA 1955).  Gates et al also in the same field of endeavor teaches that a lenticular lens array suitable for autostereoscopic view in general comprises diameter in the range of 10 micrometer to 200 micrometer, (please see column 8, lines 26-32).  It is therefore would have been obvious to one skilled in the art to apply the teachings of Gates et al to make each lens of the lenses of the lenticular lens array to have the diameter in the range of 10 micrometer to 200 micrometer, which includes the claimed range 80 micrometers to 120 micrometers, for the benefit of designing the autostereoscopic filter to have the desired viewing areas.  As for the diameter of the light beam generated by the scanning unit, this feature is considered to be obvious matters of design choice for one skilled in the art for the benefit of utilizing the image generating device as desired.  
Claim 1 has been amended to include the phrase “a diffuser that includes a substrate having two opposite main faces and a scattering structure placed on a first main face of the substrate that is scanned by a light beam” and the phrase “wherein the autostereoscopic filter is placed on a second main face of the substrate such that the autostereoscopic filter is disposed opposite of the scattering structure”.   Cossairt teaches that the diffuser (250, Figure 10) that comprised of a substrate with two opposite main faces.  It however does not teach explicitly that the diffuser has the scattering structure placed on a first main face of the substrate and the autostereoscopic filter is placed on a second main face of the substrate.  Van Putten et al in the same field of endeavor teaches a stereoscopic display that is comprised of a diffuser structure (22, Figure 6, 27, Figure 7, and 36, Figure 9) that includes a substrate having two opposite main faces with a scattering structure (23, 28 or 36) on a first main face of the substrate and a stereoscopic filter (21, 26, or 37) is placed on a second main face of the substrate that is opposite of the scattering structure, (please see Figures 6, 7 and 9, please see columns 7 and 8).  It would then have been obvious to one skilled in the art to apply the teachings of Van Putten et al to modify the arrangement of the Cossairt to alternatively have the scattering structure of the diffuser and the stereoscopic filter to be arranged on two opposite main faces of a substrate, which in light of Figure 10 of Cossairt to have the scattering structure is on the face of the substrate that is scanned by the light beam, for the benefit of making the display with compact arrangement.  
With regard to claim 2, Cossairt does not teach explicitly that the autostereoscopic filter or the lenticular lens is integrated into the diffuser so that the diffuser and autostereoscopic filter form a single part.  Van Putten .  
Claims 4, 5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossairt, Gagneraud, Gates et al and Van Putten  et al as applied to claim 1 above, and further in view of the US patent application publication by Akiyama (US 2017/0351091 A1).
The three-dimensional image display taught by Cossairt in combination with the teachings of Gagneraud, Gates et al and Van Putten et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 4, these references however do not teach explicitly that the scattering structure of the diffuser comprises a matrix array of microlenses.  It is known in the art that matrix array of microlenses has diffusing or scattering properties as explicitly demonstrated by Akiyama wherein a microlenses array diffuser including a matrix of microlenses array (Figure 4) is disclosed.  It would then have been obvious to one skilled in the art to alternatively use matrix of microlenses array as the scattering structure of the diffuser for the benefit of also including lens function for the diffuser.  
With regard to claim 5, Akiyama teaches that the microlens array diffuser comprises microlenses arranged in the matrix array in the form of rows that are parallel to one another and of columns that are parallel to one another.  
With regard to claim 8, it is obvious to one skilled in the art to make the lenticular lens array has an object focal plane that is coincident with an image focal plane of the matrix array of microlenses to enhance the image view.  
With regard to claim 9, Gagneraud teaches that the cylindrical lenses are arranged so as to generate as output from the image generating device or the image display at least one first two dimensional image to be observed from a first viewpoint (i.e. left eye L, Figure 2) and one .  

Claims 4, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossairt, Gagneraud, Gates et al and Van Putten et al as applied to claim 1 above, and further in view of the US patent application publication by Nakano (US 2017/0351091 A1).
The three-dimensional image display taught by Cossairt in combination with the teachings of Gagneraud, Gates et al and Van Putten et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 4, these references however do not teach explicitly that the scattering structure of the diffuser comprises a matrix array of microlenses.  It is known in the art that matrix array of microlenses has diffusing or scattering properties as explicitly demonstrated by Nakano wherein a matrix of microlens array (3, Figure 7) has effect to reduce speckle of laser beams and optimize emission angle, (please see paragraph [0060]). It would then have been obvious to one skilled in the art to alternatively use matrix of microlenses array as the scattering structure of the diffuser for the benefit of also including lens function for the diffuser as well as reducing unwanted speckle noise of the light beams.  
With regard to claim 6, Nakano teaches that the scanner of the image generating device has a control module to control the scan of the light bean over the matrix array of the microlenses, (please see Figures 1 and 7).  
With regard to claim 8, it is obvious to one skilled in the art to make the lenticular lens array has an object focal plane that is coincident with an image focal plane of the matrix array of microlenses to enhance the image view.  
.  

Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossairt, Gagneraud and Gates et al and Van Putten et al as applied to claim 1 and further in view of the US patent application publication by Nakano (US 2017/0351091 A1).
The three-dimensional image display taught by Cossairt in combination with the teachings Gagneraud, Gates et al and Van Putten et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 10, Cossairt teaches the three-dimensional image display device comprises a scanner (150, Figure 10) to scan light beam over the diffuser (250) it however does not teach explicitly to include a module for forming the light bean and a movable mirror for generating the scan of said light beam over the diffuser.  Nakano in the same field of endeavor teaches an image generating device that is comprised of a scanner for scanning light beams over a diffuser (3, Figure 7) wherein the scanner comprises  movable mirrors (111 and 112, Figure 1, paragraph [0040]) for forming light beam over the diffuser.  It would then have been obvious to one skilled in the art to apply the teachings of Nakano to modify the image display device to include module for controlling the scanner and therefore the scanning of the light beams on the diffuser as well as the autostereoscopic filter.  
Nakano in the same field of endeavor teaches the image generating device may be utilized in a head up display that is comprised of an image generating device (100, Figure 7) and an image projecting device (4 and 5) for transmitting in the direction of a partially transparent plate (6) the image generated by the image generating device (100).  It would then have been obvious to one skilled in the art to apply the teachings of Nakano to utilize the three dimensional image display device in a head up display for the benefit of expanding the application of the image device.  

Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments are mainly drawn to the newly amended features of the claims that have been fully considered and rejected for the reasons stated above.   In response to applicant’s arguments, the applicant is respectfully noted that the cited Van Putten et al reference is being provided to show that it is known in the art to have the scattering structure and the stereoscopic filter may be placed at two opposite faces of a substrate, wherein in light of the Cossairt, the scattering surface of a diffuser is scanned by the light, (please see Figure 10 of Cossairt).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872